Exhibit 10(i)


WAIVER AND EIGHTH AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT

        THIS WAIVER AND EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) dated as of March 25, 2005, is by and among CLARION
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and its subsidiaries
party hereto (the Company and its subsidiaries are collectively referred to
herein as the “Loan Parties” and individually referred to herein as a “Loan
Party”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Banks”), and JPMORGAN CHASE BANK, N.A., successor by merger to Bank One, NA, a
national banking association, as agent on behalf of the Banks (in such capacity,
the “Agent”).


RECITALS

        A.        The Loan Parties, the Banks, and the Agent are parties to that
certain Amended and Restated Credit Agreement dated as of April 14, 2003 (as
amended, modified, restated, or replaced from time to time, the “Credit
Agreement”), pursuant to which the Banks agreed, subject to the terms thereof,
to extend credit to the Loan Parties. For purposes hereof, the term “Loan
Documents” shall mean such term as defined in the Credit Agreement, plus this
Amendment, and any documents executed and delivered in conjunction with this
Amendment.

        B.        The Loan Parties have advised the Agent that prior to the date
hereof an Event of Default has occurred under the terms of the Credit Agreement
on account of the Loan Parties’ failure to comply with the provisions of each of
Sections 10.6.1-10.6.6 of the Credit Agreement as of the fiscal quarter ending
on or about December 31, 2004, and the provisions of each of Sections 10.6.5 and
10.6.6 of the Credit Agreement as of the end of January, 2005 and February,
2005, and have requested that the Agent and the Banks waive such Event of
Default. The Agent and the Banks are willing to provide the waiver requested by
the Loan Parties on the terms set forth herein.

        C.        The parties hereto further desire to amend the Credit
Agreement as set forth herein.


TERMS

        In consideration of the premises and of the mutual agreements herein
contained, the parties hereto agree as follows:

        ARTICLE I. WAIVER AND AMENDMENT. Upon the conditions set forth in
Article III being fulfilled, (a) the Agent and the Banks waive any Event of
Default arising under the Credit Agreement on account of the Loan Parties’
failure to comply with the terms of each of Sections 10.6.1,
10.6.2,10.6.3,10.6.4,10.6.5, and 10.6.6 of the Credit Agreement, in each case as
of the end of the fiscal quarter ending on or about December 31, 2004, and in
the cases of each of Sections 10.6.5 and 10.6.6 of the Credit Agreement, as of
the end of January, 2005 and February, 2005, and (b) the Credit Agreement shall
be amended as follows:

1

--------------------------------------------------------------------------------



        1.1 Section 10.6.1 of the Credit Agreement is amended and restated in
full, to read as follows:

          10.6.1 Fixed Charge Coverage Ratio. Not permit the Fixed Charge
Coverage Ratio to be less than 0.50 to 1.00 as of the end of the Company’s
fiscal quarter ending on or about March 31, 2005; such ratio to be determined in
accordance with GAAP for the period of four consecutive fiscal quarters of the
Company then ending.


        1.2 Section 10.6.2 of the Credit Agreement is amended and restated in
full, to read as follows:

          10.6.2 Senior Debt to EBITDA Ratio. Not permit the Senior Debt to
EBITDA Ratio to be greater than 5.10 to 1.00 as of the end of the Company’s
fiscal quarter ending on or about March 31, 2005; such ratio to be determined in
accordance with GAAP using the ratio of Senior Debt as of the end of such fiscal
quarter to EBITDA for the period of four consecutive fiscal quarters of the
Company then ending.


        1.3 Section 10.6.3 of the Credit Agreement is amended and restated in
full, to read as follows:

          10.6.3 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA
Ratio to be greater than 9.25 to 1.00 as of the end of the Company’s fiscal
quarter ending on or about March 31, 2005; such ratio to be determined in
accordance with GAAP using the ratio of Total Debt as of the end of such fiscal
quarter to EBITDA for the period of four consecutive fiscal quarters of the
Company then ending.


        1.4 Section 10.6.4 of the Credit Agreement is amended and restated in
full, to read as follows:

          10.6.4 EBITDA. Not permit EBITDA to be less than negative $1,250,000
for the Company’s fiscal quarter ending on or about March 31, 2005; such amount
to be determined in accordance with GAAP for the period of such fiscal quarter
of the Company then ending.


        1.5 Section 10.6.5 of the Credit Agreement is amended and restated in
full, to read as follows:

          10.6.5 Total Liabilities to Tangible Capital Funds Ratio. Not permit
the Total Liabilities to Tangible Capital Funds Ratio to be greater than 12.00
to 1.00 as of the end of March, 2005; such ratio to be determined in accordance
with GAAP as of such month-end.


2

--------------------------------------------------------------------------------



        1.6 Section 10.6.6 of the Credit Agreement is amended and restated in
full, to read as follows:

          10.6.6 Adjusted Working Capital. Not permit Adjusted Working Capital
to be less than negative $11,500,000 as of March 31, 2005; such amount to be
determined in accordance with GAAP as of such month-end.


        1.7 The Loan Parties specifically acknowledge and agree that the waiver
set forth herein is a limited waiver, granted only with respect to the specific
Events of Default described herein, and that each term and provision of the Loan
Documents (as amended by this Amendment) remains in full force and effect. The
waiver set forth herein in no manner creates a course of dealing or otherwise
impairs the future ability of the Agent or the Banks to declare an Event of
Default under the Loan Documents (other than on account of the matters waived
hereunder), or to otherwise enforce the terms of the Loan Documents.

        ARTICLE II. REPRESENTATIONS AND WARRANTIES. Each of the Loan Parties
represents and warrants to the Agent and the Banks that:

        2.1 The execution, delivery, and performance of this Amendment is within
its powers, has been duly authorized by all necessary corporate or company
action, as the case may be, and is not in contravention of any law, rule, or
regulation, or any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority, or of the terms of its Certificate
of Incorporation or Articles of Organization, as the case may be, or By-laws or
Operating Agreement, as the case may be, or of any contract or undertaking to
which it is a party or by which it or its properties is or may be bound.

        2.2 This Amendment is the legal, valid, and binding obligation of each
Loan Party, enforceable against it in accordance with the respective terms
hereof.

        2.3 After giving effect to the amendments herein contained, except as
set forth on Schedule 2.3 hereof, the representations and warranties contained
in Section 9 of the Credit Agreement are true on and as of the date hereof with
the same force and effect as if made on and as of the date hereof.

        2.4 No Event of Default or Unmatured Event of Default exists or has
occurred or is continuing on the date hereof.

        ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall not
become effective until each of the following has been satisfied:

        3.1 This Amendment shall have been executed by the Loan Parties, the
Agent, and the Banks.

        3.2 The Loan Parties shall furnish to the Agent such certified copies of
the resolutions of the Board of Directors or the members, as the case may be, of
the Loan Parties as requested by the Agent approving this Amendment, and of all
documents evidencing other necessary corporate or company action, as the case
may be, and governmental approvals, if any, with respect to this Amendment.

3

--------------------------------------------------------------------------------



        3.3 The Loan Parties shall furnish to the Agent such other approvals,
opinions, or documents as the Agent may reasonably request.

        3.4 The Loan Parties shall have paid all out of pocket fees and
disbursements of the Agent, including all unpaid fees and disbursements of
Dickinson Wright PLLC due and owing as of the date of this Amendment.

        3.5 The Loan Parties shall have entered into such amendments and
agreements in respect of the Subordination Agreements and any document,
instrument or agreement evidencing or executed in connection with any
Subordinated Debt as shall be acceptable to the Agent so as to provide, without
limitation, for (i) the modification of the financial covenants contained in any
document, instrument or agreement evidencing or executed in connection with any
Subordinated Debt to conform such covenants to the terms and provisions of this
Amendment, and/or (ii) the waiver of any defaults arising under such documents,
instruments or agreements.

        3.6 The Loan Parties shall have paid an amendment fee to the Agent for
the pro rata benefit of the Banks in the amount of $15,000.00, all of which
shall be deemed earned upon the execution of this Amendment.

        ARTICLE IV. MISCELLANEOUS.

        4.1 From and after the date of this Amendment, references in the Credit
Agreement or in any note, certificate, instrument or other document to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement as
the same has been amended hereby and as further amended from time to time.

        4.2 The Loan Parties acknowledge and agree that the Agent and the Banks
have fully performed all of their obligations under the Credit Agreement and all
documents executed in connection with the Credit Agreement and all actions taken
by the Agent or any of the Banks are reasonable and appropriate under the
circumstances and within their rights under the Credit Agreement and all other
documents executed in connection therewith and otherwise available. The Loan
Parties represent and warrant that they have no claims or causes of action
against the Agent or any of the Banks.

        4.3 If any of the Loan Parties shall fail to perform or observe any
term, covenant or agreement contained in this Amendment, or if any
representation or warranty made by any Loan Party in this Amendment shall prove
to have been incorrect in any material respect when made, such occurrence shall
be deemed to constitute an Event of Default in accordance with the Credit
Agreement.

        4.4 Except as expressly amended hereby, the Loan Parties agree that the
Loan Documents, and all other documents and agreements executed by the Loan
Parties in connection with the Loan Documents in favor of the Agent or the Banks
are ratified and confirmed and shall remain in full force and effect, and that
they have no set off, counterclaim, or defense with respect to any of the
foregoing. Notwithstanding the foregoing, and as further consideration for the
agreements and understandings herein, the Loan Parties, on behalf of themselves
and their employees, agents, executors, heirs, successors and assigns, do hereby
release the Agent, the Banks, and their respective predecessors, officers,
directors, employees, agents, attorneys, affiliates, subsidiaries, successors
and assigns, from any liability, claim, right or cause of action which now
exists or hereafter arises as a result of acts, omissions or events occurring on
or prior to the date hereof, whether known or unknown, including but not limited
to claims arising from or in any way related to the Loan Documents or the
business relationship among the Loan Parties, the Agent and the Banks, and any
claims asserted or which could have been asserted by the Loan Parties or any of
them in connection with the Loan Documents and this Amendment.

4

--------------------------------------------------------------------------------



        4.5 The Loan Parties agree to pay and save the Agent and the Banks
harmless from liability for the payment of all costs and expenses arising in
connection with this Amendment, including the fees and expenses of Dickinson
Wright PLLC, counsel to the Agent, in connection with the preparation and review
of this Amendment and any related documents.

        4.6 The Agent, the Banks and the Loan Parties, after consulting or
having had the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waive any right any of them may have to a trial by jury in any
litigation based upon or arising out of the Loan Documents, this Amendment or
any related instrument or agreement or any of the transactions contemplated by
this Amendment or any conduct, dealing, statements (whether oral or written) or
actions of any of them. None of the parties hereto shall seek to consolidate, by
counterclaim or otherwise, any such action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
These provisions shall not be deemed to have been modified in any respect or
relinquished by any party hereto except by a written instrument executed by such
party.

        4.7 THE LOAN PARTIES WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE AGENT OR THE BANKS
IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

        4.8 This Amendment is made for the sole benefit and protection of the
Loan Parties, the Agent and the Banks and their respective successors and
permitted assigns (provided that the Loan Parties shall not be permitted, absent
the prior written consent of the Agent, to assign any of their rights or
obligations under this Amendment). No other person or entity shall have any
rights whatsoever under this Amendment. Time shall be of the strictest essence
in the performance of each and every one of the Loan Parties’ obligations
hereunder. Notwithstanding any provision hereof, this Amendment shall not be
considered to be binding upon the Agent and the Banks unless and until a copy
hereof shall be executed by the Loan Parties, the Agent and the Banks, and
delivered to the Agent.

5

--------------------------------------------------------------------------------



        4.9 The Loan Documents, as modified and amended by this Amendment,
constitute the entire understanding of the parties with respect to the subject
matter hereof and may only be modified or amended by a further writing signed by
the party to be charged. If any of the provisions of this Amendment are in
conflict with any applicable statute or rule of law or otherwise unenforceable,
such offending provisions shall be null and void only to the extent of such
conflict or unenforceability, but shall be deemed separate from and shall not
invalidate any other provision of this Amendment. Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Loan
Documents.

        4.10 There are no promises or inducements which have been made to any
signatory hereto to cause such signatory to enter into this Amendment other than
those which are set forth in this Amendment. The Loan Parties acknowledge that
they, or their authorized officers have thoroughly read and reviewed the terms
and provisions of this Amendment and are familiar with same, that the terms and
provisions contained herein are clearly understood by the Loan Parties and have
been fully and unconditionally consented to by the Loan Parties and that the
Loan Parties have had full benefit and advice of counsel of their own selection,
or the opportunity to obtain the benefit and advice of counsel of their own
selection, in regard to understanding the terms, meaning and effect of this
Amendment, and that this Amendment has been entered into by the Loan Parties
freely, voluntarily, with full knowledge, and without duress, and that in
executing this Amendment, the Loan Parties are relying on no other
representations, either written or oral, express or implied, made to the Loan
Parties by any other party hereto, and that the consideration hereunder received
by the Loan Parties has been actual and adequate.

        4.11 This Amendment shall be governed by and construed in accordance
with the laws of the State of Michigan, without giving effect to conflicts of
law principles of such State.

        4.12 This Amendment may be signed in any number of counterparts, with
the same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures shall be effective as originals.

[Remainder of this page intentionally left blank.]






6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties below have caused this Amendment to be
executed and delivered as of the date first written above.

CLARION TECHNOLOGIES, INC.


By: /s/ William Beckman
      ——————————————
      William Beckman
      Its: President


CLARION REAL ESTATE, L.L.C.

By: CLARION TECHNOLOGIES, INC.,
      its Member


By: /s/ William Beckman
      ——————————————
      William Beckman
      Its: President


JPMORGAN CHASE BANK, N.A., successor by
merger to Bank One, NA, for itself and as Agent


By: /s/ Sommer M. Gillow
      ——————————————
      Sommer M. Gillow
      Its: Vice President


FIFTH THIRD BANK


By: /s/ Kevin M. Paul
      ——————————————
      Kevin M. Paul
      Its: Vice President




7

--------------------------------------------------------------------------------




SCHEDULE 2.3


REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES

Schedule 9.6 to the Credit Agreement is amended to delete item number 6. The
action against Gill Industries, Inc. has been completed. Gill Industries has
made all required payments to the Company.

Schedule 9.8 to the Credit Agreement is amended to add:

  CTI RIO BRAVO, S. DE R.L. DE C.V. incorporated pursuant to Public Instrument
No. 11,069 dated November 22, 2004 of the records of Notary Public No. 1 in and
for Ciudad Juarez, Chihuahua and with Tax Identification Number (RFC)
CRB041122EN5.


  CLARION TECHNOLOGIES DE MEXICO, S. DE R.L. DE C.V. incorporated pursuant to
Public Instrument No. 11,068 dated November 22, 2004 of the records of Notary
Public No. 1 in and for Ciudad Juarez, Chihuahua and with Tax Identification
Number (RFC) CTM0411228G4.


Section 9.18 to the Credit Agreement is amended in the following respects:

        The following property is added to the listing of “Leased Property”:

Leased Address

200 Lovejoy
South Haven, MI 49090 Lessor/Address

FGI, L.L.C. 2
413 Third Street
Fennville, Michigan 49408


        The following property is deleted from the listing of “Owned Property”

Leased Address

200 Lovejoy
South Haven, MI 49090